Citation Nr: 0108274	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for disabilities of the cervical spine, to 
include arthritis and degenerative disc disease.

2.  Entitlement to an increased evaluation for the residuals 
of metatarsal fractures of the right foot, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a lumbar spine disability was also denied in 
the January 1999 rating decision.  The veteran did not 
mention his lumbar spine in his notice of disagreement.  
However, in his VA Form 9, received in April 1999, he 
expressed disagreement with the denial of the claim for his 
"back" and neck.  This was timely as a notice of 
disagreement with the January 1999 rating decision as to the 
lumbar spine.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue a 
statement of the case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  This issue will be remanded below.

A video conference hearing was held in December 2000, before 
the undersigned, who is the Board member designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

The issue of entitlement to service connection for a cervical 
spine disorder and entitlement to an increased rating for 
metatarsal fracture of the right foot will likewise be the 
subject of the remand herein. 


FINDINGS OF FACT

1.  Service connection for cervical arthritis and cervical 
disc disease was denied in a May 1991 rating action.

2.  The veteran was notified of the decision and of his 
appeal rights in June 1991.  He did not initiate an appeal 
within a year of June 1991.

3.  New evidence has been presented which is so significant 
that it must be considered to fairly evaluate the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision denying entitlement to 
service connection for cervical arthritis and cervical disc 
disease is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a cervical 
spine disability, to include cervical arthritis and cervical 
disc disease, has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his initial claim for disability 
compensation in November 1990.  He sought service connection 
for, among other disabilities, a disability of the cervical 
spine.  His service medical records were obtained.  The 
veteran submitted some post-service Army health clinic 
records showing diagnosis of cervical arthritis and cervical 
disc space narrowing.  He was accorded a VA examination by a 
contract care provider, with similar diagnoses.  

In a May 1991 rating action, the RO denied entitlement to 
cervical arthritis as not noted in service or to a 
compensable degree within one year of separation from 
service, and to cervical disc disease as not noted in service 
and not subject to presumptive service connection.  

The veteran was notified of that rating decision by a June 
11, 1991, letter.  He was told of his appellate rights.  He 
did not disagree with the rating decision and did not contact 
VA again in connection with a claim until 1996.

In November 1998, the veteran submitted a statement asking to 
reopen his claim for service connection for, inter alia, a 
neck condition.  He submitted with his statement a November 
1998 letter on Department of the Army letterhead from Robert 
B. Hewitt, M.D.  Dr. Hewitt stated that he had reviewed the 
veteran's medical history, including alleged injuries while 
the veteran was on active duty.  He expressed his 
professional opinion that the veteran's current complaints of 
neck pain could be related to injuries sustained while on 
active duty.


II.  Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  

The veteran was notified of the May 1991 denial of service 
connection for cervical arthritis and cervical disc disease 
in a June 1991 letter.  He did not file a notice of 
disagreement within a year of that letter.  The May 1991 
denial of service connection is therefore final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

When the RO denied service connection for a cervical spine 
disorder in 1991, it had before it evidence of a current 
diagnosis.  It determined, however, that there was no 
evidence or statutory presumption to support a link between 
the veteran's cervical spine disorders and his active 
service.  The veteran has now presented medical opinion 
evidence, reportedly based on review of his medical history, 
to the effect that there "could" be a relationship between 
his cervical spine pain and his military service.  This 
medical evidence of a possible link is new.  It was not of 
record in 1991.  It is also so significant that, while not 
dispositive, it must be considered in order to decide his 
claim fairly.   

Accordingly, the veteran has submitted new and material 
evidence, and his claim must be reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cervical spine 
disability, to include cervical arthritis and cervical disc 
disease, is reopened.  To that extent only, the appeal is 
granted.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

While the RO must review this case and determine whether any 
additional notice or development may be required by the VCAA, 
it appears that potentially relevant medical records have not 
yet been requested or obtained by the RO.  For example, the 
veteran's post-service medical records from treatment he 
received at the Fort Greeley Army Medical Center and at Fort 
Wainwright Army Medical Center (Bassett Army Community 
Hospital) are not all of record.  These records may be 
relevant to the veteran's claim that his neck disability is 
related to his military service.  Therefore, the RO should 
make arrangements to obtain these records on remand, as the 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such 
duty extends to obtaining records from other Government 
agencies, such as the Department of the Army, that the 
claimant adequately identifies.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).  Such efforts are to continue until the 
records are obtained unless it is reasonably certain they do 
not exist or that further efforts would be futile.  Id.

As the case must be remanded for the foregoing reason, the 
veteran should undergo an examination by the VA of his right 
foot and neck.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.1 (2000) (examinations must emphasize "the 
limitation of activity imposed by the disabling condition"); 
38 C.F.R. § 4.2 (2000) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2000) (examiner must give 
"full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.

The veteran has contended that his right foot disorder causes 
him pain on walking.  His disability was rated by the RO on 
his private treatment records, but he was not accorded a VA 
examination.  Because his contention raises the question of 
whether his service-connected condition results in greater 
functional limitation when use causes pain, he should be 
examined to determine what functional limitation is 
associated with the metatarsal fracture and whether greater 
functional limitation occurs with pain on use or during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 and § 4.45 (2000).

As noted in the Introduction, the veteran has expressed 
timely disagreement with a rating decision denying reopening 
of his claim for a lumbar spine disorder.  He has not yet 
been provided a Statement of the Case on that issue, nor has 
the RO had the opportunity to consider the application of the 
VCAA to that claim.  Remand is required to fulfill due 
process requirements.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part 
of such evidence the Secretary will 
attempt to obtain on his behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing him of 
the need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who have treated him 
for any condition in issue, from 
1974 until the present.  Ask him 
whether he underwent any employment 
physicals in conjunction with his 
employment with the Delta Junction 
Pipeline and the Alaska pipeline 
and, if so, to provide appropriate 
releases; 

b.  the names of any VA medical 
facilities at which he has received 
treatment for any condition in 
issue, from 1974 to the present, and 
the approximate dates of such 
treatment; and 

c.  the names of any service 
department medical facilities at 
which he has received treatment for 
any condition in issue, from 1974 to 
the present, and the approximate 
dates of such treatment, as well as 
the approximate dates of treatment 
from Fort Greeley Army Medical 
Center, Fort Rucker Army Medical 
Center, and Fort Wainwright Army 
Medical Center (Bassett Army 
Community Hospital).

2.  Request all private treatment records 
for which the appellant provides 
releases, and associate with the claims 
file all VA and service department 
treatment records for which he provides 
adequate identifying information.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).

3.  Review the claims file and ensure that 
no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

4.  Schedule the veteran for an 
appropriate VA examination of the right 
foot and neck.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.

a.  Right Foot.  The examiner should 
identify all residuals attributable 
to the veteran's service-connected 
metatarsal fracture.  Whether there 
is any malunion or nonunion of a 
metatarsal bone should be indicated.  
Any limitation of function, to 
include limitation of motion or 
interference with standing or 
walking, associated with the 
metatarsal fracture should be 
identified.  The effect of pain with 
use or during flare-ups should be 
addressed in terms of whether there 
is likely to be additional 
limitation of function due to pain, 
excess fatigability, weakened 
movement, or incoordination on 
movement.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts 
must be noted in the report.

The examiner must provide 
comprehensive report including 
complete rationales for all 
conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

b.  Neck.  Following review of the 
claims file, to include service and 
post-service medical records, and 
examination of the veteran, the 
examiner is asked to express an 
opinion as to whether it is at least 
as likely as not that any current 
cervical spine disorder is related 
to any disease or injury in service.

The examiner must provide a 
comprehensive report including 
complete rationale for all 
conclusions reached.  The examiner 
should also comment on the various 
technical reports submitted by the 
veteran in support of his claim.  If 
further testing or examination by 
other specialists is determined to 
be warranted for evaluation of the 
condition at issue, such testing or 
examination is to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  If the decision remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

7.  Consider whether any additional 
development or notice is required under 
the VCAA with respect to the denial of 
reopening of the claim for service 
connection of lumbar spine disability.  
Undertake any such development or notice.  
If the benefit remains denied, provide 
the veteran and his representative a 
statement of the case, and tell them of 
the time limit within which a timely and 
adequate substantive appeal must be filed 
in order to secure appellate review by 
the Board.  Thereafter, that issue is to 
be returned to the Board only if a timely 
and adequate substantive appeal is filed.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action until he is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


